                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street NW
                                                    Washington, DC 20005



                                                    November 13, 2020
VIA ECF
The Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    State of New York, et al. v. Trump, et al., No. 17-cv-5228 (NGG) (VMS)
              Batalla Vidal, et al. v. Wolf, et al., No. 16-cv-4756 (NGG) (VMS)

Dear Judge Garaufis:

       Defendants write to inform the Plaintiffs and the Court about what appears to be an
inadvertent factual inaccuracy regarding the ratification of the Wolf Memorandum, made in their
Reply in Support of their Motion for Summary Judgment (Batalla Vidal ECF No. 335).

        As the basis for Defendants’ ratification argument, see Defs.’ Reply at 15-19, Defendants
explained that, in the event that Chad F. Wolf had not been properly designated Acting Secretary
of Homeland Secretary in the first instance, then under Plaintiffs’ theory, “when Mr. Wolf was
nominated by the President to serve as Secretary of Homeland Security on September 10, 2020,”
Federal Emergency Management Agency Administrator Peter Gaynor “became the President’s
designated Acting Secretary under the FVRA as the senior-most successor” under Executive Order
13753, id. at 15. Defendants further explained that on that same day, “[i]n that capacity and ‘out
of an abundance of caution,” Mr. Gaynor “exercised ‘any authority’ he might have as Acting
Secretary” under the FVRA and Executive Order 13753 and “designated an order of succession
for the office under [6 U.S.C. §] 113(g)(2).” Id. at 15; see also, e.g., id. at 18 (“Under Plaintiffs’
theory, Mr. Gaynor became Acting Secretary under the FVRA and E.O. 13753. Invoking
§ 113(g)(2), Mr. Gaynor then set a new order of succession under the HSA.”) (emphases omitted);
Batalla Vidal ECF No. 324-1, Ex. 6.

        Late yesterday evening (Thursday, November 12, 2020), however, the Department of
Homeland Security (DHS) conveyed to the Department of Justice that it had learned that Mr.
Gaynor’s September 10, 2020 succession order may have been signed approximately one hour
before Mr. Wolf’s nomination was formally submitted to the Senate. Counsel for Defendants do
not yet know the precise timing of events, and Department of Justice counsel are working
expeditiously with DHS to verify the exact timing. But it now appears likely, based on the facts
known to counsel for Defendants at this time, that Mr. Gaynor’s succession order was signed on
September 10, 2020, but before Mr. Wolf’s nomination for the office of Secretary of Homeland
Security was submitted to the Senate later that day, which (if true) would be inconsistent with
counsel for Defendants’ prior factual understanding, and with the most natural reading of some of
the language in Defendants’ reply brief. See Defs.’ Reply at 1, 18.
        Defendants also continue to evaluate the legal effect, if any, of this apparent sequence of
events on their ratification argument, and intend to provide a further update no later than November
20, 2020. Under the circumstances, however, Defendants concluded it was necessary to notify the
Court of this potential inaccuracy as quickly as possible.

   Dated: November 13, 2020                          Respectfully submitted,

                                                     JEFFREY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                                     BRAD P. ROSENBERG
                                                     Assistant Branch Director

                                                      /s/ Stephen M. Pezzi
                                                     GALEN N. THORP
                                                       Senior Trial Counsel
                                                     STEPHEN M. PEZZI
                                                     RACHAEL L. WESTMORELAND
                                                       Trial Attorneys
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW
                                                     Washington, DC 20005
                                                     Phone: (202) 305-8576
                                                     Fax: (202) 616-8470
                                                     Email: stephen.pezzi@usdoj.gov

                                                     JOSEPH A. MARUTOLLO
                                                     Assistant U.S. Attorney
                                                     United States Attorney’s Office
                                                     Eastern District of New York
                                                     271-A Cadman Plaza East, 7th Floor
                                                     Brooklyn, NY 11201
                                                     Phone: (718) 254-6288
                                                     Fax: (718) 254-7489
                                                     Email: joseph.marutollo@usdoj.gov

                                                     Attorneys for Defendants




                                                 2
